 In the Matter Of THE J. L. HUDSON COMPANYandUNITED RETAIL,'WHOLESALE & DEPARTMENT, STORE EMPLOYEES OF AMERICA, C. I. O.Case No. 7-R-1639.Decided May 9, 1941EBeaumont,Smithand Harris,byMr.Albert E. Meder,of Detroit,Mich., for the Company..Messrs. TuckerP. Smithand-Frank Achterkirch,of Detroit,Mich.,for the Union.--Mr. Seymour J. Spelman,of counsel to,the Board.-DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by United Retail, Wholesale& Department Store Employees of America, C. I. 0., herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of The J. L. Hudson Com-pany, Detroit, Michigan, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Robert J. Wiener, Trial Examiner. Said hearing washeld at Detroit, Michigan, on March 24, 1944. The Company and theUnion appeared and participated.All parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Company filed a motionto dismiss the petition on the ground that the proposed bargainingunit` is'inappropriate.For reasons hereinafter set forth, said motionis hereby denied.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe J. L. Hudson Company, a Michigan corporation having itsprincipal offices and place of business in Detroit, Michigan, is engaged56 N. L.R. B., No. 80.406- THE J. L. HUDSON COMPANY^407in the purchase and resale of various types of goods and commodities,at a retail department store in'Detroit, Michigan.During the fiscalyear ending January 31, 1942, the Company purchased goods` at acost of approximately $43,000,000, more than 80 percent in value of,such goods being shipped- to Michigan from points outside the State.During the same period, the total sales of the Company werein excessof.$71,000,000, 1.6 percent in value being.shipped to customers outsidethe State of Michigan.During the same period, the 'Company's salesthrough its Mail Order Department were in excess of $500,000, ap-proximately 15 percent in value being made to customers outside theState of Michigan.The Company uses several interstate commercecariiers to import and export goods from and- to points outside theState of Michigan.During the same fiscal period, the Company ad-vertised its business and merchandise' through newspapers,' periodi-cals, radio, and direct'mail, at a costin excessof $1,500,000.Severalof said newspapers and periodicals are published outside the State ofMichigan, and'each of said radio stations has a coverage of and car-ries advertising to several States other than the State of Michigan.The business operations of the\Company are approximatelythe sametoday as for the aforesaid fiscal period.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnitedRetail,Wholesale & Department Store Employees of Amer-ica, affiliatedwith theCongress of IndustrialOrganizations,is a labororganizationadmitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to,the Union as theexclusive bargaining representative,of employees in the alleged ap-propriate unit.-A statement of a Field Examiner of the Board, introduced intoevidence at. the hearing, indicates that the Union represents, asubstantial,, number of employees in the unit hereinafter foundappropriate?-We find that a question affecting commerce has arisenconcerningthe representation of employees of,the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'The Field Examiner reported that the Union submitted 192 membership cards ; thatthe names of 84 persons appearing on the cards were listed on the Company's pay roll ofDecember 15, 1943, «hich contained the names of 150 employees in the appropriate unit;and that, except for 11 undated,the cards were dated from March 1, 1943, through January11, 1944'. 408,DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNITThe Union contends that all passenger elevator operators andstarters at the Company's retail department store, excluding freightelevator operators, constitute an appropriate bargaining unit.TheCompany maintains that only a store-wideunit isappropriate.With-out waiving this position, the Company further contends that allstarters are supervisory employees and should not be included in anybargaining unit.In a recent representation case involving the parties herein, theBoard considered and rejected the Company's contention that ,onlya store-wide unit is appropriate.2 In that case the Board stated:"It appears from the(se) facts that the Union desires eventually toorganize and represent the Company's employees on a store-wide basis,-but that currently, as in this case, it is seeking certification as therepresentative of sundry 'smaller groups of employees because of thelimited scope of its effective organizational efforts.Since no otherlabor organization is attempting to bargain for the employees in abroader unit, we, conclude that the Uni'on's failure to propose theoptimum store-wide unit is not, in and of itself, fatal to its presentpetition.In order to inake collective bargaining a present possibilityfor employees who have evinced a desire for representation, we havefrequently found appropriate -units more restricted in scope thanthose which would -be -deemed, appropriate at a more advanced 'stageof organization."There has been no material change in circumstancesince ourin the Company's contention.;The Company employs between95 and100 passenger elevator op-erators andapproximately 19. passenger elevator starters.A trainingperiod of from 5 to 7 daysis required to acquaint new operators with'their duties. 'The testimony is clear that employees other than pas-senger elevator 'operators are forbidden to operate the elevators and,do not do so. On rare occasions passenger elevator operators areloaned to other departments -for brief tours of duty at other work.'With these rare exceptions involving few of the operators, the duties-of these employees are confined to 'the operation of the elevators.While their hours, working conditions, and employee benefits are :thesametestimony -that these employees do not come into contact with otheremployees of the Company either in (their work or outside of working ,hours.It is evident, and we find, that the passenger elevator opera-2Matter of The J. L. Hudson Company,54 N. L. R. B. 695.See'alsoMatterof The J. L. HudsonCompany,46N. L R; B.'225;Mattel of The J L.Hudson Company,49 N. L. R B. 275. THE J. L. HUDSON COMPANY409this constitute a sufficiently homogeneous and functionally distinctgroup to constitute a separate unit for the purposes' of collective bar-gaining.The duties of the passenger elevator operators are distinctfrom those of freight elevator operators.There is no interchange ofemployees between these two groups, and the Company did not opposethe Union's position that freight elevator operators should be excluded,from the unit. In light of these facts, we shall exclude them fromthe unit.The Company is opposed to the inclusion of starters in the unit onthe ground that they are supervisory employees.The Company em-ploys approximately 19 passenger elevator -starters, including bothiegular and relief starters.Neither the Company nor the Union makes'any distinction between the so-called regular aiid relief starters, and.there does not appear to be any difference between their regular duties,except for the fact that the regular starters have fixed stations.Allstarters, as well as operators, are under the supervision of a. Mr. Hall,who is. assisted by a Mrs. Morris.These two supervisors are in turnunder the general supervision of the assistant general superintendent ofthe store.Starters are paid $5 a week more than operators, but in allother respects their working conditions are alike.Two starters areassigned to a fixed station in each of the 8 "banks" of passenger "ele-vators.Their normal station is Qn the main floor of the store and it istheir principal duty. to direct elevator traffic and to stagger the de-partures of elevators according to a predetermined schedule. In ad-'respect to schedules, appearance, and contacts with the public, and theduty of reporting to the departmental supervisors any incidents inwhich operators deviate from the prescribed routine.Three starterstestified categorically that they did not accompany their reports to-the aforesaid supervisors with disciplinary recommendations and thatthey had no duty to do so.They further stated that neither Mr. Hallnor Mrs. Morris lad ever asked them to make a recommendation norconsulted them before promoting or disciplining an operator. TheCompany's assistant general superintendent,William Murphy, testified, in general terms, that starters do have a right to recommend thedischarge ^ and disciplining of operators.These recommendations,Murphy stated, are made to Hall and Morris', the departmental super-visors, who have no power to act, but who in turn make disciplinaryrecommendations to the central employment office.He conceded thatthe recommendations of starters "would not be,final" in that neitherHall nor Morris would make a recommendation to the employmentoffice solely on-the basis of the starter's report and without a personalinvestigation of the facts.He conceded further that he did not know'i 410DECISIONS OF NATIONAL -LABOR RELATIONS BOARDof any instance in which any operator was discharged on an initial'recommendation to that effect by a starter. , From time to time, anoperator will be transferred from one "bank" of elevators to anotheron the advice of a starter, but this does not constitute disciplinaryaction.We are satisfied, by all the evidence, that the starters do notmake effective recommendations regarding changes in the status ofoperators, and are not therefore, supervisory employees within themeaning of our definition., Since they work in close association withthe operators, under the same supervision and working conditions, weshall include them in the unit.Accordingly, we find that all passenger elevator operators and start-ers at the Company's retail department store on Woodward Avenue,.Detroit,Michigan, excluding freight elevator operators, and all su-pervisory employees with authority to hire, promote; discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) -of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em- -ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of, EleC-Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9'(c) of, the National Labor RelationsAct, and pursuant to Article III, Section 9, of, National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ' ascertain repre-sentatives for the purposes of collective bargaining with The J. L:Hudson Company, Detroit, Michigan, an election by secret *ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventh Region, acting inthismatter as agent for the ,National Labor Relations Board, andsubject to-Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV,' above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees who THE J. L. HUDSON,COMPANY411did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed- forces of- the United States who present themselves in personat the polls, but excluding those employees who have since quit, or,been discharged for cause, and have hot been rehired or, reinstatedprior to the date of. the election, to determine whether or not they de-sire to'be represented by United Retail, Wholesale & Department StoreEmployees of America, C. I. 0., for the purposes of collectivebargaining.IJ